A.K. v New York City Health & Hosps. Corp. (2022 NY Slip Op 01410)





A.K. v New York City Health & Hosps. Corp.


2022 NY Slip Op 01410


Decided on March 08, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 08, 2022

Before: Renwick, J.P., Webber, Oing, Scarpulla, Pitt, JJ. 


Index No. 21474/16E Appeal No. 15072 Case No. 2020-02656 

[*1]A.K. an Infant by his Mother and Natural Guardian Hilda F., Plaintiff-Respondent,
vNew York City Health and Hospitals Corporation, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (George J. Silver, J.), entered on or about January 15, 2020,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 16, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: March 8, 2022